DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           BRENTON BRYAN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-2307

                           [February 25, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. 12-10414CF10A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Monique Rolla,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Smith v. State, 840 So. 2d 987, 989-90 (Fla. 2003)
(holding that test set forth in Faison v. State, 426 So. 2d 963 (Fla. 1983),
applies to kidnapping but not to false imprisonment); State v. Waits, 848
So. 2d 1030, 1031 (Fla. 2003); Sanders v. State, 905 So. 2d 271, 275 (Fla.
2d DCA 2005).

GROSS, TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.